UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-2134


ISHIA CASON,

                      Plaintiff – Appellant,

          v.

ERIC H. HOLDER, JR., Attorney General; ROD J. ROSENSTEIN;
TIMOTHY GEITHNER; SHAWN BRIDGES, Agent,

                      Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Ellen Lipton Hollander, District Judge.
(1:11-cv-01304-ELH)


Submitted:   February 9, 2012             Decided:   February 13, 2012


Before WILKINSON, AGEE, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ishia Cason, Appellant Pro Se. Jason Daniel Medinger, Assistant
United States Attorney, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ishia     Cason     appeals       the   district        court’s      order

dismissing     her   civil    complaint       challenging     the      seizure      of   a

vehicle subject to forfeiture.            We have reviewed the record and

find   no   reversible       error.      Accordingly,        we   affirm      for    the

reasons stated by the district court.                  Cason v. Holder, No.

1:11-cv-01304-ELH      (D.    Md.     Sept.   27,   2011).        We   deny   Cason’s

motion   for    appointment     of     counsel.       We    dispense      with      oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                              AFFIRMED




                                          2